 

Exhibit 10.5

 

CISION LTD.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of June 29,
2017, among Cision Ltd., an exempted company incorporated in the Cayman Islands
with limited liability (the “Company”), Canyon Holdings (Cayman) L.P. (together
with its Affiliates, “Canyon”) and each Person listed on the Schedule of Other
Holders attached hereto and each other Person that acquires Ordinary Shares from
the Company after the date hereof and becomes a party to this Agreement by the
execution and delivery of a Joinder (collectively, the “Other Holders”). Except
as otherwise specified herein, all capitalized terms used in this Agreement are
defined in Section 1.

 

The Company and Canyon are parties to that certain Agreement and Plan of Merger,
dated as of March 19, 2017 (as amended or modified, the “Merger Agreement”),
pursuant to which Canyon received Ordinary Shares from the Company in exchange
for all of its equity interests in Canyon Holdings S.À R. L., a Luxembourg
private limited liability company. In order to induce Canyon to enter into the
Merger Agreement, the Company has agreed to provide the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the consummation of the transactions under the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.  Definitions. Unless otherwise set forth below or elsewhere in this
Agreement, other capitalized terms contained herein have the meanings set forth
in the Merger Agreement.

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person. As used in this definition, “control”
(including, with its correlative meanings, “controlling,” “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities, by contract or otherwise). For purposes of this
definition, the Company and its Subsidiaries shall not be deemed Affiliates of
any party hereto.

 

“Agreement” has the meaning set forth in the recitals.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

 

“Canyon” has the meaning set forth in the recitals.

 

 

 

 

“Canyon Registrable Securities” means the Registrable Securities held by Canyon
and any Person to whom it transfers or assigns its rights hereunder in
accordance with Section 13(e).

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

 

“Closing” has the meaning set forth in the Merger Agreement.

 

“Company” has the meaning set forth in the preamble.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(f)(iii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Period” has the meaning set forth in Section 4(a).

 

“Holder” means a holder of Registrable Securities.

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“Joinder” has the meaning set forth in Section 9.

 

“Lock-up Period” has the meaning set forth in Section 12(c).

 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Ordinary Shares” means the Company’s ordinary shares, par value $0.0001 per
share.

 

“Other Holders” has the meaning set forth in the recitals.

 

 -2- 

 

 

“Permitted Sponsor Sale Transaction” the meaning set forth in Section
12(c)(iii)(4).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Ordinary Shares pursuant to an
offering registered under the Securities Act.

 

“Registrable Securities” means (i) any Ordinary Shares issued in connection with
the transactions contemplated by the Merger Agreement, (ii) any Warrants or any
Ordinary Shares issued or issuable upon exercise thereof, (iii) any common
Capital Stock of the Company or any Subsidiary of the Company issued or issuable
with respect to the securities referred to in clause (i) or (ii) above by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iv) any
other Ordinary Shares held by Persons holding securities described in clauses
(i)–(iii) above. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when they have been (a) sold or
distributed pursuant to a Public Offering, (b) sold in compliance with Rule 144
or (c) repurchased by the Company or a Subsidiary of the Company. For purposes
of this Agreement, a Person shall be deemed to be a holder of Registrable
Securities, and the Registrable Securities shall be deemed to be in existence,
whenever such Person has the right to acquire, directly or indirectly, such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Registrable Securities hereunder. Notwithstanding the
foregoing, any securities held by a Person that, together with its Affiliates,
collectively beneficially owns less than 2% of the outstanding Ordinary Shares
shall cease to constitute Registrable Securities at such time as such securities
may be sold under Rule 144 without regard to volume and manner of sale
restrictions.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Restricted Shares” has the meaning set forth in Section 12(c).

 

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 430B” and “Rule 462” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

 -3- 

 

 

“Sale of the Company” means any transaction or series of related transactions
pursuant to which any Person(s) or a group of related Persons (other than, in
each case, Canyon and its Affiliates) in the aggregate acquires (i) Capital
Stock of the Company or the surviving entity entitled to vote (other than voting
rights accruing only in the event of a default, breach, event of noncompliance
or other contingency) to elect directors with a majority of the voting power of
the Company’s or the surviving entity’s board of directors (whether by merger,
consolidation, reorganization, combination, sale or transfer of the Company’s
Capital Stock) or (ii) all or substantially all of the Company’s assets
determined on a consolidated basis; provided that a Public Offering shall not
constitute a Sale of the Company.

 

“Sale Transaction” has the meaning set forth in Section 4(a).

 

“Securities” has the meaning set forth in Section 4(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Sponsor” shall mean Capitol Acquisition Management 3 LLC.

 

“Sponsor Board Trigger Event” means from and after the third anniversary of the
Closing, Mark D. Ein is not re-nominated or re-elected to (or otherwise is no
longer a member of) the board of directors of the Company.

 

“Sponsor Demand Trigger Event” means (i) any Sponsor Board Trigger Event or (ii)
any of GTCR Fund X/A AIV LP, GTCR Fund X/C AIV LP, or GTCR Co-Invest X AIV LP
(the “GTCR Funds”) effectuates a distribution or other transfer pursuant to
Section 5(d) and following such distribution the amount of Sponsor Registrable
Securities exceeds the amount of Canyon Registrable Securities held directly or
indirectly by the GTCR Funds.

 

“Sponsor Registrable Securities” means the Registrable Securities held by the
Sponsor, its Affiliates and any Person to whom it transfers or assigns its
rights hereunder in accordance with Section 13(e).

 

 -4- 

 

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

“Suspension Event” has the meaning set forth in Section 2(f)(iii).

 

“Suspension Notice” has the meaning set forth in Section 2(f)(iii).

 

“Suspension Period” has the meaning set forth in Section 2(f)(ii).

 

“Violation” has the meaning set forth in Section 7(a).

 

“Warrants” means the Company’s warrants, each exercisable for one Ordinary
Share.

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

Section 2.  Demand Registrations

 

(a)   Requests for Registration. Subject to the terms and conditions of this
Agreement, (i) at any time after the Closing under the Merger Agreement, the
holders of at least a majority of the Canyon Registrable Securities may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration (“Long-Form
Registrations”), or on Form S-3 or any similar short-form registration
(“Short-Form Registrations”) if available and (ii) at any time after a Sponsor
Demand Trigger Event, the holders of at least a majority of the Sponsor
Registrable Securities may request a registration under the Securities Act of
all or any portion of their Registrable Securities on a Long-Form Registration
or on a Short-Form Registration, if available. All registrations requested
pursuant to this Section 2(a) are referred to herein as “Demand Registrations”.
The holders of a majority of the Canyon Registrable Securities or Sponsor
Registrable Securities, as applicable, making a Demand Registration may request
that the registration be made pursuant to Rule 415 under the Securities Act (a
“Shelf Registration”) and, if the Company is a WKSI at the time any request for
a Demand Registration is submitted to the Company, that such Shelf Registration
be an automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) (an “Automatic Shelf Registration Statement”). Each request for
a Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered and the intended method of distribution.
Within ten days after receipt of any such request, the Company shall give
written notice of the Demand Registration to all other holders of Registrable
Securities and, subject to the terms of Section 2(e), shall include in such
Demand Registration (and in all related registrations and qualifications under
state blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten days after the holders’ receipt of the Company’s notice. Each
Holder agrees that such Holder shall treat as confidential the receipt of the
notice of Demand Registration and shall not disclose or use the information
contained in such notice of Demand Registration without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.

 

 -5- 

 

 

(b)   Long-Form Registrations. The holders of a majority of the Canyon
Registrable Securities shall be entitled to unlimited Long-Form Registrations in
which the Company shall pay all Registration Expenses; provided that the
aggregate offering value of the Registrable Securities requested to be
registered in any Long-Form Registration must equal at least $10,000,000. If a
shelf registration is not then effective with respect to the Sponsor Registrable
Securities, the holders of a majority of the Sponsor Registrable Securities
shall be entitled to one (1) Long-Form Registration in which the Company shall
pay all Registration Expenses; provided that the aggregate offering value of the
Sponsor Registrable Securities requested to be registered in such Long-Form
Registration must equal at least $10,000,000. All Long-Form Registrations shall
be underwritten registrations unless otherwise approved by the holders of a
majority of the Canyon Registrable Securities or Sponsor Registrable Securities,
as applicable, requesting registration.

 

(c)  Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2(b), the holders of a majority of the Canyon
Registrable Securities shall be entitled to an unlimited number of Short-Form
Registrations in which the Company shall pay all Registration Expenses; provided
that the aggregate offering value of the Registrable Securities requested to be
registered in any Short-Form Registration must equal at least $10,000,000. In
place of the right to one Long-Form Registration provided pursuant to Section
2(b), if a shelf registration is not then effective with respect to the Sponsor
Registrable Securities, the holders of a majority of the Sponsor Registrable
Securities shall be entitled to one (1) Short-Form Registration in which the
Company shall pay all Registration Expenses; provided that the aggregate
offering value of the Sponsor Registrable Securities requested to be registered
in such Short-Form Registration must equal at least $10,000,000. If a shelf
registration is effective with respect to the Sponsor Registrable Securities,
following a Sponsor Demand Trigger Event, in lieu of a Demand Registration, the
holders of majority of the Sponsor Registrable Securities shall be entitled to
request one underwritten shelf takedown in lieu of the one (1) Demand
Registration provided in Section 2(a) (such Demand Registration or underwritten
shelf offering referred to herein as the “Sponsor Demand”). Demand Registrations
shall be Short-Form Registrations whenever the Company is permitted to use any
applicable short form and if the managing underwriters (if any) agree to the use
of a Short-Form Registration.

 

(d)  Shelf Registrations.

 

(i)          The Company shall use its reasonable best efforts to prepare a
registration statement under the Securities Act for the Shelf Registration (the
“Shelf Registration Statement”) with respect to all of the Registrable
Securities (or such other number of Registrable Securities specified in writing
by the Holder thereof) to enable such Shelf Registration Statement to be filed
with the SEC within six months following the Closing under the Merger Agreement.
The Company will notify each holder of Registrable Securities within five
Business Days of the filing of such Shelf Registration Statement.

 

 -6- 

 

 

(ii)         In the event that a Shelf Registration Statement is effective, the
holders of a majority of the Canyon Registrable Securities (or, in the case of
the Sponsor Demand, the holders of a majority of the Sponsor Registrable
Securities) covered by such Shelf Registration Statement shall have the right at
any time or from time to time to elect to sell pursuant to an offering
(including an underwritten offering) Registrable Securities available for sale
pursuant to such registration statement (“Shelf Registrable Securities”), so
long as the Shelf Registration Statement remains in effect, and the Company
shall pay all Registration Expenses in connection therewith; provided that, in
the case of the Sponsor Demand no such underwritten offering shall be permitted
unless the aggregate offering price of the Sponsor Registrable Securities to be
sold in such underwritten offering exceeds $10,000,000. The holders of a
majority of the Canyon Registrable Securities (or, in the case of the Sponsor
Demand, a majority of the Sponsor Registrable Securities) shall make such
election by delivering to the Company a written notice (a “Shelf Offering
Notice”) with respect to such offering specifying the number of Shelf
Registrable Securities that the holders desire to sell pursuant to such offering
(the “Shelf Offering”). As promptly as practicable, but no later than two
Business Days after receipt of a Shelf Offering Notice, the Company shall give
written notice of such Shelf Offering Notice to all other holders of Shelf
Registrable Securities. The Company, subject to Sections 2(e) and 8 hereof,
shall include in such Shelf Offering the Shelf Registrable Securities of any
other holder of Shelf Registrable Securities that shall have made a written
request to the Company for inclusion in such Shelf Offering (which request shall
specify the maximum number of Shelf Registrable Securities intended to be
disposed of by such holder) within five Business Days after the receipt of the
Shelf Offering Notice. The Company shall, as expeditiously as possible (and in
any event within 20 days after the receipt of a Shelf Offering Notice), but
subject to Section 2(f) hereof, use its reasonable best efforts to facilitate
such Shelf Offering. Each Holder agrees that such Holder shall treat as
confidential the receipt of the Shelf Offering Notice and shall not disclose or
use the information contained in the Company’s notice regarding the Shelf
Offering Notice without the prior written consent of the Company and the Holders
of Registrable Securities delivering such Shelf Offering Notice until such time
as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.

 

 -7- 

 

 

(iii)        If the holders of a majority of the Canyon Registrable Securities
(or, in the case of the Sponsor Demand, the holders of a majority of the Sponsor
Registrable Securities, subject to the restrictions set forth in clause (ii)
above) wish to engage in an underwritten block trade off of a Shelf Registration
Statement (either through filing an Automatic Shelf Registration Statement or
through a take-down from an already existing Shelf Registration Statement), then
notwithstanding the time periods set forth in Section 2(d)(ii), such holders
shall notify the Company of the block trade Shelf Offering not less than two
Business Days prior to the day such offering is to commence. The Company shall
promptly notify other holders of Registrable Securities of such block trade
Shelf Offering and such other holders of Registrable Securities must elect
whether or not to participate by the next Business Day (i.e. one Business Day
prior to the day such offering is to commence) (unless a longer period is agreed
to by the holders of a majority of the Canyon Registrable Securities (or, in the
case of the Sponsor Demand, a majority of the Sponsor Registrable Securities, as
applicable) wishing to engage in the underwritten block trade) and the Company
shall as expeditiously as possible use its reasonable best efforts to facilitate
such offering (which may close as early as three Business Days after the date it
commences); provided that the holders of a majority of the Canyon Registrable
Securities (or, in the case of the Sponsor Demand, a majority of the Sponsor
Registrable Securities) shall use commercially reasonable efforts to work with
the Company and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.

 

(iv)        The Company shall, at the request of the holders of a majority of
the Canyon Registrable Securities (or in the case of the Sponsor Demand, a
majority of the Sponsor Registrable Securities, as applicable) covered by a
Shelf Registration Statement, file any prospectus supplement or any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by the holders
of a majority of the Registrable Securities to effect such Shelf Offering.

 

(e)  Priority on Demand Registrations and Shelf Offerings. The Company shall not
include in any Demand Registration or Shelf Offering any securities which are
not Registrable Securities without the prior written consent of the holders of
at least a majority of the Registrable Securities initially requesting such
registration. If a Demand Registration or a Shelf Offering is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Company shall include in such
offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder.

 

(f)  Restrictions on Demand Registration and Shelf Offerings

 

(i)          The Company shall not be obligated to effect any Demand
Registration or underwritten Shelf Offering within 90 days after the effective
date of a previous Demand Registration or a previous registration in which
Registrable Securities were included pursuant to Section 3 and in which there
was no reduction in the number of Registrable Securities requested to be
included.

 

 -8- 

 

 

(ii)         The Company may postpone, for up to 90 days from the date of the
request (the “Suspension Period”), the filing or the effectiveness of a
registration statement for a Demand Registration or suspend the use of a
prospectus that is part of a Shelf Registration Statement (and therefore suspend
sales of the Shelf Registrable Securities) by providing written notice to the
holders of Registrable Securities if (A) the Company’s board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Company, (B) the sale of
Registrable Securities pursuant to the registration statement would require
disclosure of non-public material information not otherwise required to be
disclosed under applicable law, and (C) (x) the Company has a bona fide business
purpose for preserving the confidentiality of such transaction or (y) disclosure
would have a material adverse effect on the Company or the Company’s ability to
consummate such transaction, or (z) such transaction renders the Company unable
to comply with requirements of the Securities and Exchange Commission, in each
case under circumstances that would make it impractical or inadvisable to cause
the Shelf Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Shelf Registration Statement on a post
effective basis, as applicable; provided that in such event, the holders of
Registrable Securities initially requesting such Demand Registration shall be
entitled to withdraw such request, and if such request is withdrawn, such Demand
Registration shall not count as one of the permitted Demand Registrations
hereunder and the Company shall pay all Registration Expenses in connection with
such registration. The Company may delay or suspend the effectiveness of a
Demand Registration or Shelf Offering pursuant to this Section 2(f)(ii) only
once in any twelve-month period; provided that, for the avoidance of doubt, the
Company may in any event delay or suspend the effectiveness of Demand
Registration or Shelf Offering in the case of an event described under Section
5(a)(vi) to enable it to comply with its obligations set forth in Section
5(a)(vi). The Company may extend the Suspension Period for an additional
consecutive 60 days with the consent of the holders of a majority of the
Registrable Securities initially requesting such registration.

 

(iii)        In the case of an event that causes the Company to suspend the use
of a Shelf Registration Statement as set forth in paragraph (f)(i) above or
pursuant to Section 5(a)(vi) (a “Suspension Event”), the Company shall give a
notice to the holders of Registrable Securities registered pursuant to such
Shelf Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A holder of Registrable Securities
shall not effect any sales of its Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). Each holder of Registrable Securities agrees that it
shall treat as confidential the receipt of the Suspension Notice and shall not
disclose or use the information contained in such Suspension Notice without the
prior written consent of the Company until such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by such holder of Registrable Securities in breach of the
terms of this Agreement. A holder of Registrable Securities may recommence
effecting sales of the Registrable Securities pursuant to the Shelf Registration
Statement (or such filings) following further written notice to such effect (an
“End of Suspension Notice”) from the Company, which End of Suspension Notice
shall be given by the Company to the holders and to the holders’ counsel, if
any, promptly following the conclusion of any Suspension Event.

 

 -9- 

 

 

(iv)        Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(f), the Company agrees that it shall extend the
period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the holders of the Suspension Notice to and
including the date of receipt by the holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that Ordinary Shares covered by such Shelf
Registration Statement are no longer Registrable Securities.

 

(g)  Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and manager(s) to administer the offering. If any Shelf
Offering is an underwritten offering, the holders of a majority of the
Registrable Securities participating in such underwritten offering shall have
the right to select the investment banker(s) and manager(s) to administer the
offering relating to such Shelf Offering. The Company represents and warrants
that no investment bankers are entitled to any rights that would conflict with
the rights of the Holders under this section.

 

(h)  Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company. Except as provided in this Agreement, the Company shall not grant to
any Persons the right to request the Company or any Subsidiary to register any
Capital Stock of the Company or any Subsidiary, or any securities convertible or
exchangeable into or exercisable for such securities, without the prior written
consent of the holders of a majority of the Registrable Securities; provided
that the Company may grant rights to other Persons to participate in Piggyback
Registrations so long as such rights are subordinate to the rights of the
holders of Registrable Securities with respect to such Piggyback Registrations
as set forth in Sections 3(c) and Section 3(d).

 

(i)  Revocation of Demand Notice or Shelf Offering Notice.  At any time prior to
the effective date of the Registration Statement relating to a Demand
Registration or the “pricing” of any offering relating to a Shelf Offering
Notice, the holders of Registrable Securities that provided such Demand Notice
or Shelf Offering Notice may revoke such Demand Notice or Shelf Offering Notice
on behalf of all holders of Registrable Securities participating in such Demand
Registration or Shelf Offering without liability to such holders of Registrable
Securities, in each case by providing written notice to the Company.

 

 -10- 

 

 

Section 3.  Piggyback Registrations.

 

(a)  Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than (i) pursuant to a Demand
Registration in which the holders of Registrable Securities are offered the
right to participate pro rata or (ii) in connection with registrations on Form
S-4 or S-8 promulgated by the Securities and Exchange Commission or any
successor or similar forms in which Canyon Registrable Securities are not
included) and the registration form to be used may be used for the registration
of Registrable Securities (a “Piggyback Registration”), the Company shall give
written notice within three Business Days after the filing of the registration
statement relating to the Piggyback Registration to all holders of Registrable
Securities of its intention to effect such Piggyback Registration and, subject
to the terms of Section 3(c) and Section 3(d), shall include in such Piggyback
Registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within 20
days after delivery of the Company’s notice.

 

(b)  Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations, whether
or not any such registration became effective.

 

(c)  Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their sole opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the sole opinion of the underwriters,
can be sold without any such adverse effect.

 

(d)  Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their reasonable opinion the number of securities requested to be included in
such registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
initially requesting such registration and the Registrable Securities requested
to be included in such registration which, in the opinion of the underwriters,
can be sold without any such adverse effect, pro rata among the holders of such
securities on the basis of the number of Registrable Securities owned by each
such holder, and (ii) second, other securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect.

 

(e)  Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
must be approved by the holders of a majority of the Registrable Securities
included in such Piggyback Registration. Such approval shall not be unreasonably
withheld, conditioned or delayed.

 

 -11- 

 

 

(f)  Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it as a primary offering
under this Section 3 whether or not any holder of Registrable Securities has
elected to include securities in such registration. The Registration Expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 6.

 

Section 4.  Holdback Agreements.

 

(a)  Holders of Registrable Securities. Each and every holder of Registrable
Securities shall enter into lock-up agreements with the managing underwriter(s)
of an underwritten Public Offering providing that, unless the underwriters
managing such underwritten Public Offering otherwise agree in writing, subject
to customary exceptions such holder shall not (A) offer, sell, contract to sell,
pledge or otherwise dispose of (including sales pursuant to Rule 144), directly
or indirectly, any Capital Stock of the Company (including Capital Stock of the
Company that may be deemed to be owned beneficially by such holder in accordance
with the rules and regulations of the Securities and Exchange Commission)
(collectively, “Securities”), (B) enter into a transaction which would have the
same effect as described in clause (A) above, (C) enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any Securities, whether such transaction is to be
settled by delivery of such Securities, in cash or otherwise (each of (A), (B)
and (C) above, a “Sale Transaction”), or (D) publicly disclose the intention to
enter into any Sale Transaction, commencing on the earlier of the date on which
the Company gives notice to the holders of Registrable Securities that a
preliminary prospectus has been circulated for such Public Offering or the
“pricing” of such offering and continuing to the date that is 90 days following
the date of the final prospectus for such Public Offering (the “Holdback
Period”).

 

(b)  The Company. The Company (i) shall not file any registration statement for
a Public Offering or cause any such registration statement to become effective,
or effect any public sale or distribution of its equity securities, or any
securities, options or rights convertible into or exchangeable or exercisable
for such securities during any Holdback Period and (ii) shall use its reasonable
best efforts to cause (A) each holder of at least 2% (on a fully-diluted basis)
of its Ordinary Shares, or any securities convertible into or exchangeable or
exercisable for Ordinary Shares, and (B) each of its directors and executive
officers to agree not to effect any Sale Transaction during any Holdback Period,
except as part of such underwritten registration, if otherwise permitted, unless
the underwriters managing the Public Offering otherwise agree in writing.

 

Section 5.   Registration Procedures.

 

(a)  Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible:

 

 -12- 

 

 

(i)          in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

 

(ii)         notify each holder of Registrable Securities of (A) the issuance by
the Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

 

(iii)        prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(iv)        furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(v)         use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (B) consent to
general service of process in any such jurisdiction or (C) subject itself to
taxation in any jurisdiction where it would not otherwise be subject to
taxation);

 

 -13- 

 

 

(vi)        notify each seller of such Registrable Securities (A) promptly after
it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (B) promptly after receipt thereof, of any request by the Securities
and Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(f), at the request of any such seller, the Company shall
use its reasonable best efforts to prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

 

(vii)       use reasonable best efforts to cause all such Registrable Securities
to be listed on each securities exchange on which similar securities issued by
the Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market makers to register as such with respect to such Registrable
Securities with FINRA;

 

(viii)      use reasonable best efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;

 

(ix)         enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a stock split, combination of shares, recapitalization or
reorganization);

 

(x)          make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

 

 -14- 

 

 

(xi)         take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, shall not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

(xii)        otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158;

 

(xiii)       permit any holder of Registrable Securities which holder, in its
sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
registration or comparable statement and to allow such holder to provide
language for insertion therein, in form and substance reasonably satisfactory to
the Company, which in the reasonable judgment of such holder and its counsel
should be included;

 

(xiv)      in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Ordinary Shares included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

 

(xv)       use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi)      cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

 

(xvii)     cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

 -15- 

 

 

(xviii)    use its reasonable best efforts to make available the executive
officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any “road shows” or other selling efforts
that may be reasonably requested by the holders in connection with the methods
of distribution for the Registrable Securities;

 

(xix)       in the case of any underwritten offering, use its reasonable best
efforts to obtain one or more comfort letters from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by comfort letters;

 

(xx)        in the case of an underwritten offering, use its reasonable best
efforts to provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the closing under
the underwriting agreement), the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature, which opinion shall be addressed to the underwriters;

 

(xxi)       if the Company files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its reasonable best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

(xxii)      if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

 

(xxiii)     if the Automatic Shelf Registration Statement has been outstanding
for at least three (3) years, at the end of the third year, refile a new
Automatic Shelf Registration Statement covering the Registrable Securities, and,
if at any time when the Company is required to re-evaluate its WKSI status the
Company determines that it is not a WKSI, use its reasonable best efforts to
refile the Shelf Registration Statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

 

(b)  If the Company files any Automatic Shelf Registration Statement for the
benefit of the holders of any of its securities other than the holders of
Registrable Securities, and the holders of Registrable Securities do not request
that their Registrable Securities be included in such Shelf Registration
Statement, the Company agrees that, once it is eligible to rely on Rule 430B, at
the request of the holders of a majority of the Registrable Securities, it shall
include in such Automatic Shelf Registration Statement such disclosures as may
be required by Rule 430B in order to ensure that the holders of Registrable
Securities may be added to such Shelf Registration Statement at a later time
through the filing of a prospectus supplement rather than a post-effective
amendment.

 

 -16- 

 

 

(c)  The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish the Company such information
required by law to be included in such registration regarding such seller and
the distribution of such securities as the Company may from time to time
reasonably request in writing.

 

(d)  If Canyon or any of its Affiliates seek to effectuate an in-kind
distribution of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Company shall, subject to any
applicable lock-ups, work with the foregoing persons to facilitate such in-kind
distribution in the manner reasonably requested.

 

Section 6.  Registration Expenses.

 

(a)  The Company’s Obligation. All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, including FINRA filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, transfer agent fees and expenses, travel expenses, messenger and
delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters including, if necessary, a “qualified independent
underwriter” (as such term is defined by FINRA) (excluding underwriting
discounts and commissions) and other Persons retained by the Company) (all such
expenses being herein called “Registration Expenses”), shall be borne by the
Company, and the Company shall, in any event, pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed. Each
Person that sells securities pursuant to a Demand Registration, Shelf Offering
or Piggyback Registration hereunder shall bear and pay all underwriting
discounts and commissions applicable to the securities sold for such Person’s
account (provided that such underwriting discounts and commissions applicable to
Registrable Securities of the Other Holders will be the same per share as those
applicable to Canyon Registrable Securities).

 

(b)  Counsel Fees and Disbursements. In connection with each Demand
Registration, each Piggyback Registration and each Shelf Offering that is an
underwritten offering, the Company shall reimburse the holders of Registrable
Securities included in such registration (i) for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration or participating in such
Shelf Offering and (ii) for the reasonable fees and disbursements of each
additional counsel retained by any holder for the purpose of rendering a legal
opinion on behalf of any such holder in connection with any underwritten Demand
Registration, Piggyback Registration or Shelf Offering.

 

(c)  Security Holders. To the extent any expenses are not required to be paid by
the Company, each holder of securities included in any registration hereunder
shall pay those expenses allocable to the registration of such holder’s
securities so included in proportion to the aggregate selling price of the
securities to be so registered.

 

 -17- 

 

 

Section 7.  Indemnification and Contribution.

 

(a)  By the Company. The Company shall indemnify and hold harmless, to the
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors employees, agents and representatives, and each Person who
controls such holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a “Violation”) by the
Company: (i) any untrue or alleged untrue statement of material fact contained
in (A) any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or (B)
any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties.

 

(b)  By Each Security Holder. In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder
shall furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by law, shall indemnify the
Company, its officers, directors, employees, agents and representatives, and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such holder
expressly for use in such registration statement; provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds received by such holder from the
sale of Registrable Securities pursuant to such registration statement.

 

 -18- 

 

 

(c)  Claim Procedure. Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice shall impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration if such
holders are indemnified parties, at the expense of the indemnifying party.

 

(d)  Contribution. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

 -19- 

 

 

(e)  Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

(f)  Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

Section 8.  Underwritten Offerings. No Person may participate in any
registration hereunder which is underwritten unless such Person: (i) agrees to
sell the same class and type of securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to any
over-allotment or “green shoe” option requested by the underwriters; provided
that no holder of Registrable Securities shall be required to sell more than the
number of Registrable Securities such holder has requested to include); (ii)
completes and executes all questionnaires, indemnities, underwriting agreements
and other documents reasonably required of all holders of securities being
included in such registration under the terms of such underwriting arrangements;
and (iii) completes and executes all powers of attorney and custody agreements
as reasonably requested by the managing underwriters; provided that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto that are materially more burdensome than those provided in Section 7 or
those provided by the other holders of Registrable Securities participating in
such underwritten registration. For the avoidance of doubt, each holder of
Registrable Securities shall execute such customary powers of attorney or
custody agreements as are requested by the managing underwriters, appointing as
power of attorney or custodian such persons as reasonably requested by the
Holders of the majority of the Registrable Securities. Each holder of
Registrable Securities shall execute and deliver such other agreements as may be
reasonably requested by the Company and the lead managing underwriter(s) that
are consistent with such holder’s obligations under Section 4, Section 5 and
this Section 8 or that are necessary to give further effect thereto. To the
extent that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8, the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the holders, the Company and the underwriters created pursuant to this Section
8. In the case of any registration hereunder that is underwritten which is
requested by the holders of Registrable Securities, the price, underwriting
discount and other financial terms of the related underwriting agreement for
such securities shall be determined by the holders of a majority of the
Registrable Securities included in such underwritten offering, provided that
such price, underwriting discount and other financial terms shall be applicable
pari passu among all Registrable Securities included in such registration, on a
pro rata basis.

 

 -20- 

 

 

Section 9.  Additional Parties; Joinder. Subject to the prior written consent of
the holders of a majority of the Registrable Securities, the Company may permit
any Person who acquires Ordinary Shares or rights to acquire Ordinary Shares
from the Company after the date hereof to become a party to this Agreement and
to succeed to all of the rights and obligations of a “holder of Registrable
Securities” under this Agreement by obtaining an executed joinder to this
Agreement from such Person in the form of Exhibit A attached hereto (a
“Joinder”). Upon the execution and delivery of a Joinder by such Person, the
Ordinary Shares acquired by such Person (the “Acquired Common”) shall be
Registrable Securities hereunder, such Person shall be a “holder of Registrable
Securities” under this Agreement with respect to the Acquired Common, and the
Company shall add such Person’s name and address to the appropriate schedule
hereto and circulate such information to the parties to this Agreement.

 

Section 10.   Current Public Information. The Company shall file all reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as any holder or holders of Registrable
Securities may reasonably request, all to the extent required to enable such
holders to sell Registrable Securities pursuant to Rule 144. Upon request, the
Company shall deliver to any holder of Restricted Securities a written statement
as to whether it has complied with such requirements.

 

Section 11.  Subsidiary Public Offering. If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries, the Company distributes securities
of such Subsidiary to its equity holders, then the rights and obligations of the
Company pursuant to this Agreement shall apply, mutatis mutandis, to such
Subsidiary, and the Company shall cause such Subsidiary to comply with such
Subsidiary’s obligations under this Agreement.

 

Section 12.  Transfer of Registrable Securities; Transfer Restrictions.

 

(a)  Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
Public Offering (including any Shelf Offering or pursuant to a Demand
Registration), (iii) a sale pursuant to Rule 144 or (iv) a transfer in
connection with a Sale of the Company or any Permitted Sponsor Sale Transaction,
prior to transferring any Registrable Securities to any Person (including,
without limitation, by operation of law) who following such transfer would
otherwise be a holder of Registrable Securities, the transferring holder shall
cause the prospective transferee to execute and deliver to the Company a Joinder
agreeing to be bound by the terms of this Agreement. Any transfer or attempted
transfer of any Registrable Securities in violation of any provision of this
Agreement shall be void, and the Company shall not record such transfer on its
books or treat any purported transferee of such Registrable Securities as the
owner thereof for any purpose.

 

(b)  Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

 -21- 

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE

ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND

OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS

AGREEMENT DATED AS OF JUNE 29, 2017 AMONG

THE ISSUER OF SUCH SECURITIES (THE “COMPANY”)

AND CERTAIN OF THE COMPANY’S SHAREHOLDERS, AS

AMENDED. A COPY OF SUCH REGISTRATION RIGHTS

AGREEMENT WILL BE FURNISHED WITHOUT CHARGE

BY THE COMPANY TO THE HOLDER HEREOF UPON

WRITTEN REQUEST.”

 

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

 

(c)  Lock-Up Period.

 

(i)          For purposes of this Agreement, the “Lock-Up Period” is the period
commencing on the date hereof and continuing until 60 days after the
effectiveness of a registration statement registering the resale of the
Registrable Securities held by the Other Holders; provided, that in no event
shall the Lock-Up Period extend beyond one year from the date hereof.

 

(ii)         During the Lock-Up Period, other than in connection with an
underwritten Demand Offering, underwritten Piggyback Registration or
underwritten Shelf Offering under Section 2 or 3 hereof or as permitted by
clause (c)(iii) below, no Other Holders shall enter into any Sales Transaction
(including, except as provided above, registered dispositions pursuant to
Section 2 or 3 hereof) with respect to any Ordinary Shares or Warrants or any
options or warrants to purchase any Ordinary Shares or any securities
convertible into, exercisable for, exchangeable for or that represent the right
to receive Ordinary Shares, whether now owned or hereinafter acquired, owned
directly by such Other Holder (including securities held as a custodian) or with
respect to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (collectively, the
“Restricted Shares”). The foregoing restriction is expressly agreed to preclude
each Other Holder from engaging in any hedging or other transaction which is
designed to or which reasonably would be expected to lead to or result in a sale
or disposition of the Restricted Shares even if such Restricted Shares would be
disposed of by someone other than such Other Holder. Such prohibited hedging or
other transactions include any short sale or any purchase, sale or grant of any
right (including any put or call option) with respect to any of the Restricted
Shares of the applicable Other Holder or with respect to any security that
includes, relates to, or derives any significant part of its value from such
Restricted Shares.

 

(iii)        Notwithstanding anything to the contrary set forth herein, an Other
Holder may engage in a Sale Transaction with respect to Restricted Shares during
the Lock-Up Period:

 

 -22- 

 

 

(1)as a bona fide gift or gifts (subject to the provisions of the last sentence
of this Section 12(c));

 

(2)to any trust or entity wholly owned by one or more trusts for the direct or
indirect benefit of (A) the Other Holder and/or its stockholders, partners,
members or beneficiaries and/or (B) any individual related to such Other Holder
or to the stockholders, partners, members or beneficiaries of such Other Holder,
by blood, marriage or adoption and not more remote than first cousin (subject to
the provisions of the last sentence of this Section 12(c));

 

(3)if an Other Holder is a corporation, limited liability company, partnership
or trust, such Other Holder may Transfer Restricted Shares to any wholly-owned
subsidiary thereof, or to the stockholders, partners, members or beneficiaries
of such Other Holder (subject to the provisions of the last sentence of this
Section 12(c));

 

(4)to any Person following, or contemporaneously with, any Sale Transaction for
value entered into by any holder of Canyon Registrable Securities (excluding (i)
any Sale Transaction of the type contemplated by clauses (1)-(3) above or (ii)
any distribution effected pursuant to Section 5(d)); provided that the number of
Registrable Securities sold by any holder of Other Registrable Securities shall
be proportional (as a percentage of total Registrable Securities beneficially
owned by the Other Holder) to the number of Registrable Securities sold in such
Sale Transaction by the holder of Canyon Registrable Securities (any Sale
Transaction by an Other Holder permitted by this Section 12(c)(iii)(4), a
“Permitted Sponsor Sale Transaction”); or

 

(5)in connection with a Sale of the Company.

 

It shall be a condition to any Transfer of Restricted Shares pursuant to clauses
(1), (2) or (3), that the transferee execute and deliver a Joinder to this
Agreement. For the avoidance of doubt, any such transferee so executing and
delivering a Joinder shall thereupon be deemed an Other Holder and shall have
all the benefits and obligations of an Other Holder under this Agreement,
including the registration rights provided in Sections 2 and 3.

 

(iv)        Each Other Holder hereby represents and warrants that it now has,
and for the duration of the Lock-Up Period will have, good and marketable title
to its Restricted Shares, free and clear of all liens, encumbrances, and claims
that could impact the ability of such Stockholder to comply with the foregoing
restrictions.

 

 -23- 

 

 

(v)         For the avoidance of doubt, the transfer restrictions set forth in
this Section 2 are separate and independent from those applicable to any Other
Holders pursuant to (A) the Sponsor Support Agreement, dated March 19, 2017 by
and among Canyon, Capital Acquisition Corp III. and the Other Holders; and (B)
the Stock Escrow Agreement, dated as of October 13, 2015, between by and among
CAC, such Other Holder and the other parties thereto.

 

Section 13.  General Provisions.

 

(a)  Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and the holders of a majority of the Canyon Registrable
Securities (so long as any Canyon Registrable Securities remain) and the holders
of a majority of the Registrable Securities; provided that no such amendment,
modification or waiver that would materially and adversely affect a holder or
group of holders of Registrable Securities in a manner different than any other
holder or group of holders of Registrable Securities (other than amendments and
modifications required to implement the Joinder provisions of Section 9), shall
be effective against such holder or group of holders of Registrable Securities
without the consent of the holders of a majority of the Registrable Securities
that are held by the group of holders that is materially and adversely affected
thereby; and for the avoidance of doubt, any amendment or waiver expanding the
obligation of the Other Holders under Section 12 will require the written
consent of the holders of a majority of the Registrable Securities held by Other
Holders, and any amendment or waiver reducing, impairing or limiting the rights
of the Holders of Sponsor Registrable Securities under Section 2(a)(ii) will
require the written consent of the holders of a majority of the Sponsor
Registrable Securities. The failure or delay of any Person to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such Person thereafter to enforce
each and every provision of this Agreement in accordance with its terms. A
waiver or consent to or of any breach or default by any Person in the
performance by that Person of his, her or its obligations under this Agreement
shall not be deemed to be a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person under this Agreement.

 

(b)  Remedies. The parties to this Agreement and their successors and assigns
shall be entitled to enforce their rights under this Agreement specifically
(without posting a bond or other security), to recover damages caused by reason
of any breach of any provision of this Agreement and to exercise all other
rights existing in their favor. The parties hereto and their successors and
assigns agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

 -24- 

 

 

(c)  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)  Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)  Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the holders of Registrable Securities and/or Canyon
Registrable Securities and their respective successors and permitted assigns
(whether so expressed or not). In addition, whether or not any express
assignment has been made, except as otherwise determined by the transferor in
its sole discretion, the provisions of this Agreement which are for the benefit
of purchasers or holders of Registrable Securities and/or Canyon Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
holder of Registrable Securities and/or Canyon Registrable Securities.

 

(f)  Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day
(provided that any such notice under this clause (ii) shall not be effective
unless within one Business Day after the notice is sent, a copy of such notice
is sent to the recipient by first-class mail, return receipt requested, or
reputable overnight courier service (charges prepaid)), (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the Company or to Canyon at the
addresses specified below and to any Other Holder of Registrable Securities at
such address as indicated on Schedule of Other Holders hereto, or at such
address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein.

 

The Company’s address is:

 

Cision US, Inc.

130 East Randolph St. 7th Floor

Chicago, Illinois 60601

Attention: Jack Pearlstein

Facsimile: (301) 459-2827

E-mail: jack.pearlstein@cision.com

 

 -25- 

 

 

Canyon’s Address is:

 

Canyon Holdings (Cayman) LP

c/o GTCR LLC

300 North LaSalle, Suite 5600

Chicago, Illinois 60654

Attention: Mark M. Anderson and Stephen P. Master

Facsimile: (312) 382-3673

E-mail: mark.anderson@gtcr.com; stephen.master@gtcr.com

 

With a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Stephen L. Ritchie, P.C. and Mark A. Fennell, P.C.

Facsimile: (312) 862-2200

E-mail: sritchie@kirkland.com; mfennell@kirkland.com

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(g)  Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h)  Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All issues and questions concerning the construction, validity,
interpretation and enforcement of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware shall control the interpretation and construction of this
Agreement (and all schedules and exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

 -26- 

 

 

(i)  MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(j)  CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES, AND
EACH OF THEIR SUCCESSORS AND ASSIGNS, IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR
ANY DELAWARE STATE COURT, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO, AND EACH
OF THEIR SUCCESSORS AND ASSIGNS, FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO, AND EACH OF THEIR
SUCCESSOR AND ASSIGNS, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k)  No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Company and each holder of Registrable Securities agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any holder
of Registrable Securities or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any holder of Registrable Securities or any current or future
member of any holder of Registrable Securities or any current or future
director, officer, employee, partner or member of any holder of Registrable
Securities or of any Affiliate or assignee thereof, as such for any obligation
of any holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

(l)  Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

 

(m)  No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

 -27- 

 

 

(n)  Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

 

(o)  Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto or to any such agreement or instrument shall raise
the use of a facsimile machine or electronic mail to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic mail as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 

(p)  Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, upon the written request by the Company, each holder of
Registrable Securities shall execute and deliver any additional documents and
instruments and perform any additional acts that may be necessary or appropriate
to effectuate and perform the provisions of this Agreement and the transactions
contemplated hereby.

 

(q)   No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

 

(r)  Dilution. If, from time to time, there is any change in the capital
structure of the Company by way of a stock split, stock dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue.

 

*     *     *     *     *

 

 -28- 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  CISION LTD.        /s/ Mark D. Ein   By: Mark D. Ein   Its: Authorized
Signatory

 

Signature Page to Registration Rights Agreement

 

 

 

 

  CANYON HOLDINGS (CAYMAN) L.P.         By: Canyon Partners, Ltd.   Its: General
Partner         By:  /s/ Christian B. McGrath   Name: Christian B. McGrath  
Title: Appointed Officer

 

Signature Page to Registration Rights Agreement

 

 

 

 

  OTHER HOLDERS:       CAPITOL ACQUISITION MANAGEMENT 3 LLC         By:  /s/
Mark D. Ein   Name: Mark D. Ein   Title: President         CAPITOL ACQUISITION
FOUNDER 3 LLC         By:  /s/ L. Dyson Dryden   Name: L. Dyson Dryden   Title:
President

 

Signature Page to Registration Rights Agreement

 

 

 

 

[SCHEDULE OF OTHER HOLDERS]

 

Capitol Acquisition Management 3 LLC

c/o Mark D. Ein

Capitol Acquisition Corp. III

509 7th Street, N.W.

Washington, D.C. 20004

 

Capitol Acquisition Founder 3 LLC

c/o L. Dyson Dryden

305 West Pennsylvania Avenue

Towson, MD 21204

 

 

 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

Joinder

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of June 29, 2017 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Cision Ltd.,
an exempted company incorporated in the Cayman Islands with limited liability
(the “Company”), and the other persons named as parties therein.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s ________________ number of
Ordinary Shares shall be included as Registrable Securities under the
Registration Rights Agreement

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ____.

 

      Signature of Stockholder           Print Name of Stockholder

 

  Address:              

 

Agreed and Accepted as of          

 

CISION LTD.         By:           Its:    

 

 A-1 

 